     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    TROY McFADYEN, et al.,                          No. 2:18-cv-02912-TLN-DMC
12                      Plaintiffs,
13           v.                                       ORDER
14    COUNTY OF TEHAMA, et al.,
15                      Defendants.
16

17          This matter is before the Court on Defendants County of Tehama (“County”), Tehama

18   County Sheriff’s Office (“Sheriff’s Office”), Sheriff Dave Hencratt (“Hencratt”), and Assistant

19   Sheriff Phil Johnston (“Johnston”) (collectively, “County Defendants”) Motion to Dismiss. (ECF

20   No. 49.) Plaintiffs Troy McFadyen, Phillip Bow, and Sia Bow (collectively, “Plaintiffs”) filed an

21   opposition. (ECF No. 50.) County Defendants filed a reply. (ECF No. 53.)

22          Also before the Court is Defendant Rancho Tehama Association, Inc.’s (“RTA”) Motion

23   to Dismiss. (ECF No. 41.) Plaintiffs filed an opposition. (ECF No. 46.) RTA filed a reply.

24   (ECF No. 47.)

25          For the reasons set forth below, the Court GRANTS County Defendants’ motion (ECF

26   No. 49) and DENIES RTA’s motion (ECF No. 41) as moot.

27   ///

28   ///
                                                      1
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 2 of 14


 1          I.        FACTUAL AND PROCEDURAL BACKGROUND

 2          The Court need not recount all background facts, as they are set forth fully in the Court’s

 3   August 4, 2020 Order. (See ECF No. 38.) In short, this action arises from a mass shooting that

 4   occurred on November 14, 2017. (Id.) The shooter, Kevin Neal (“Neal”) killed at least five

 5   people and wounded at least a dozen more. (Id.) One of the deceased victims was Michelle

 6   McFadyen. (ECF No. 39 at 8.) Plaintiffs are the heirs at law and successors-in-interest of

 7   Michelle McFadyen.1 (Id.)

 8          Plaintiffs filed the instant action on November 5, 2018. (ECF No. 1.) The Court granted

 9   County Defendants’ motion to dismiss the Complaint on August 4, 2020 (ECF No. 38) and

10   denied RTA’s motion to dismiss as moot on September 3, 2020 (ECF No. 40). Plaintiffs filed the

11   operative First Amended Complaint (“FAC”) on September 3, 2020. (ECF No. 39.) Plaintiffs

12   assert the following claims: (1) a 42 U.S.C. § 1983 (“§ 1983”) claim for violation of due process

13   under the Fourteenth Amendment against County Defendants; (2) a § 1983 claim for violation of

14   equal protection under the Fourteenth Amendment against County Defendants; (3) a § 1983

15   Monell claim for failure to train/supervise against County Defendants; (4) failure to perform

16   mandatory duties in violation of California Government Code § 815.6 against County

17   Defendants; (5) negligent supervision, training, retention, and ratification against County

18   Defendants; (6) negligence per se against County Defendants; (7) negligence/negligent premises

19   liability against RTA; (8) public and private nuisance against all Defendants; and (9) Troy

20   McFadyen brings a negligent infliction of emotional distress against all Defendants. (See
21   generally id.)

22          RTA and County Defendants filed separate motions to dismiss the FAC. (ECF Nos. 41,

23   49). Both motions are brought pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6).

24          II.       STANDARD OF LAW

25          A motion to dismiss for failure to state a claim upon which relief can be granted under

26   Rule 12(b)(6) tests the legal sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th
27
     1
          Troy McFadyen bring this action in his individual capacity and as the heir of Michelle
28   McFadyen. (ECF No. 39 at 8.)
                                                   2
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 3 of 14


 1   Cir. 2001). Rule 8(a) requires that a pleading contain “a short and plain statement of the claim

 2   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see also Ashcroft v. Iqbal, 556

 3   U.S. 662, 677–78 (2009). Under notice pleading in federal court, the complaint must “give the

 4   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic

 5   v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotations omitted). “This simplified

 6   notice pleading standard relies on liberal discovery rules and summary judgment motions to

 7   define disputed facts and issues and to dispose of unmeritorious claims.” Swierkiewicz v. Sorema

 8   N.A., 534 U.S. 506, 512 (2002).

 9          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

10   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court must give the plaintiff the benefit of every

11   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

12   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

13   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

14   relief.” Twombly, 550 U.S. at 570 (internal citation omitted).

15          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

16   factual allegations.” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

17   While Rule 8(a) does not require detailed factual allegations, “it demands more than an

18   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

19   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

20   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678
21   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

22   statements, do not suffice.”). Thus, ‘[c]onclusory allegations of law and unwarranted inferences

23   are insufficient to defeat a motion to dismiss for failure to state a claim.” Adams v. Johnson, 355,

24   F.3d 1179, 1183 (9th Cir. 2004) (citations omitted). Moreover, it is inappropriate to assume the

25   plaintiff “can prove facts that it has not alleged or that the defendants have violated the . . . laws

26   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State
27   Council of Carpenters, 459 U.S. 519, 526 (1983).

28          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough
                                                         3
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 4 of 14


 1   facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

 2   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 3   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

 4   680. While the plausibility requirement is not akin to a probability requirement, it demands more

 5   than “a sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility

 6   inquiry is “a context-specific task that requires the reviewing court to draw on its judicial

 7   experience and common sense.” Id. at 679. Thus, only where a plaintiff fails to “nudge [his or

 8   her] claims . . . across the line from conceivable to plausible[,]” is the complaint properly

 9   dismissed. Id. at 680 (internal quotations omitted).

10          In ruling on a motion to dismiss, a court may consider only the complaint, any exhibits

11   thereto, and matters which may be judicially noticed pursuant to Federal Rule of Evidence 201.

12   See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu Motors Ltd. v.

13   Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal. 1998); see also Daniels-

14   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (the court need not accept as true

15   allegations that contradict matters properly subject to judicial notice).

16          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

17   amend even if no request to amend the pleading was made, unless it determines that the pleading

18   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

19   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995));

20   see also Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in
21   denying leave to amend when amendment would be futile). Although a district court should

22   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

23   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its complaint.”

24   Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir. 2013) (quoting

25   Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

26          III.    ANALYSIS
27          County Defendants and RTA move to dismiss all Plaintiffs’ claims against them. Because

28   this Court’s subject matter jurisdiction depends on Plaintiffs’ federal claims against County
                                                         4
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 5 of 14


 1   Defendants (see ECF No. 39 at 7), the Court first addresses Plaintiffs’ § 1983 claims for due

 2   process, equal protection, and Monell violations. As will be discussed, because Plaintiffs fail to

 3   state a viable federal claim — and it is unclear whether they can do so in an amended complaint

 4   — the Court declines to address Plaintiffs’ state law claims in the interest of judicial economy.

 5                  A.      Federal Claims

 6                          i.      Claim One: Due Process

 7          Plaintiffs bring their due process claim against County Defendants and Does 1–10 under

 8   the state created danger theory.2 (ECF No. 39 at 35.) In order to prevail under a state created

 9   danger theory, a plaintiff must show (1) there was “affirmative conduct on the part of the state in

10   placing the plaintiff in danger” and (2) the state acted with “deliberate indifference” to a “known

11   or obvious danger.” Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011) (citing Munger v.

12   City of Glasgow Police Dep’t, 227 F.3d 1082, 1086 (9th Cir. 2000); L.W. v. Grubbs, 92 F.3d 894,

13   900 (9th Cir. 1996)). The Court further notes that should Plaintiffs be able to establish a

14   constitutional violation under this theory, the County and Department can only be held liable if

15   there is a municipal policy or practice which was the driving force behind the deprivation, or, on

16   the part of Hencratt and Johnston, if they had a personal involvement in the deprivation or if their

17   wrongful acts were sufficiently causally related to the deprivation. Monell v. Dep’t of Social

18   Serv., 436 U.S. 658, 691 (1978); Hansen v. Black, 885 F.2d 642, 645–46 (9th Cir. 1989).

19          In its previous order, the Court concluded Plaintiffs’ allegations that officers (1) ignored

20   credible complaints about Neal and (2) threatened Neal’s victims for reporting crimes were not
21   “affirmative act[s] that placed the victims in a more dangerous position.” (ECF No. 38 at 9–10.)

22   Because Plaintiffs failed to allege officers took any affirmative action, the Court declined to

23   address deliberate indifference. (Id. at 11.)

24          In the instant motion, County Defendants again argue Plaintiffs fail to allege affirmative

25   action. (ECF No. 49-1 at 11–14.) In opposition, Plaintiffs highlight the following new

26
27   2
             Plaintiffs previously asserted a due process claim under a “special relationship” theory.
     However, it appears Plaintiffs have abandoned this theory in their FAC and make no argument
28   about this alternative theory in their opposition.
                                                        5
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 6 of 14


 1   allegations in the FAC: (1) when responding to a complaint about Neal’s shooting in 2016,

 2   officers told Neal he could discharge firearms as long as he did so “in a safe manner” when they

 3   knew he had not been doing so and that the discharge of firearms was prohibited in the

 4   community; (2) after a criminal protective order against Neal became effective in early 2017,

 5   officers improperly left it up to Neal to voluntarily turn in his firearms and did not follow up

 6   when Neal’s wife called and reported her firearm as stolen, which communicated to Neal that

 7   County Defendants did not care if he continued to own and discharge firearms; (3) County

 8   Defendants communicated to Neal they did not enforce protective order violations or take illegal

 9   possession of firearms seriously when they refused to respond to Neal’s complaints in July 2017

10   about other individuals brandishing firearms and violating restraining orders; and (4) Neal knew

11   that County Defendants failed to adequately respond to complaints about Neal possessing and

12   shooting firearms on his property toward his neighbor’s homes. (ECF No. 50 at 17–21.)

13   Plaintiffs argue these allegations constitute affirmative action by County Defendants in that they

14   “communicated explicitly (by direct contact) and implicitly (via a general and conspicuous

15   pattern and practice of not taking complaints of Neal’s violent and illegal behavior seriously) that

16   Neal could continue to act with impunity, discharge firearms, and terrorize the community

17   without facing law enforcement repercussions.” (Id. at 16.) To support this proposition,

18   Plaintiffs rely primarily on three Second Circuit cases: Pena v. DePrisco, 432 F.3d 98 (2d Cir.

19   2005), Dwares v. City of N.Y., 985 F.2d 94 (2d Cir. 1993), and Okin v. Vill. of Cornwall-on-

20   Hudson Police Dep’t, 577 F.3d 415 (2d Cir. 2009). (Id. at 13–15.) Even if this Court were to
21   apply the foregoing Second Circuit authority, however, these cases are easily distinguishable.

22          In Dwares, police officers allegedly told skinheads in advance of a political rally that they

23   would not interfere with assaults or arrest those responsible for them. 985 F.2d at 99. The

24   Dwares court stated “[s]uch a prearranged official sanction of privately inflicted injury would

25   surely have violated the victim’s rights under the Due Process Clause.” Id. In contrast, Plaintiffs

26   do not allege any officers explicitly told Neal it was acceptable to harm others or that he would
27   not be arrested if he did so. Plaintiffs argue officers “directly communicated” their approval by:

28   (1) telling Neal in 2016 there “was nothing they could do” so as long as he was shooting his
                                                        6
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 7 of 14


 1   firearms “in a safe manner” despite knowing Neal was not shooting in a safe manner and had

 2   recently assaulted someone; (2) allowing Neal to voluntarily turn in firearms after the criminal

 3   protective order was issued and failing to follow up with a subsequent report from Neal’s wife

 4   that her firearm was missing; (3) refusing to respond to Neal’s reports of another individual

 5   brandishing a weapon; and (4) ignoring numerous reports regarding Neal’s dangerous activities.

 6   (ECF No. 50 at 17–18.) None of these communications with Neal come close to the “prearranged

 7   official sanction” of violence that occurred in Dwares. As to Plaintiffs’ allegations about the

 8   officers’ inaction, even the Dwares court recognized “an allegation simply that police officers had

 9   failed to act upon reports of past violence would not implicate the victim’s rights under the Due

10   Process Clause.” 985 F.2d at 99.

11          In Pena, an off-duty officer killed a number of people while driving intoxicated. 432 F.3d

12   at 102. The plaintiff alleged supervisory personnel encouraged the off-duty officer to drink in

13   excess and drive under the influence by routinely drinking with him in the precinct parking lot,

14   drinking and riding with him on the date of the incident, and otherwise communicating their

15   approval by condoning the misconduct. Id. at 110–11. The court found such allegations

16   amounted to a state created danger claim because state officials implicitly communicated to the

17   off-duty officer that he would not be “arrested, punished, or otherwise interfered with while

18   engaging in misconduct that [was] likely to endanger the life, liberty, or property of others.” Id.

19   at 111–12. Importantly, “the Ninth Circuit has not adopted the Pena [c]ourt’s holding that the

20   affirmative conduct element of the state-created danger doctrine may occur ‘implicitly.’”
21   Jamison v. Storm, 426 F. Supp. 2d 1144, 1156 (W.D. Wash. 2006). Even if this Court found

22   Pena to be persuasive, the facts are much different here. In Pena, officers and supervisors

23   routinely drank at work with the off-duty officer and knew he was driving while drunk. 432 F.3d

24   at 110–11. Here, there are no allegations that County Defendants or any other officers

25   participated in or encouraged Neal’s violence. There are no allegations to suggest that officers

26   implicitly communicated to Neal that he would “not be arrested, punished, or otherwise interfered
27   with” if he harmed others. Id. at 111. To the contrary, Plaintiffs allege Neal was arrested for

28   threatening individuals and firing a gun over their heads in January 2017, which resulted in the
                                                       7
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 8 of 14


 1   issuance of the criminal protective order and a civil restraining order. (ECF No. 39 at 21.) At

 2   most, Plaintiffs assert “a failure to prevent misbehavior and to reprimand or punish” Neal for

 3   complaints about owning and shooting firearms on his property after January 2017, which is

 4   insufficient to state a due process claim. 432 F.3d at 112.

 5          In Okin, the court found there was “a genuine issue of material fact as to whether

 6   [officers] implicitly but affirmatively encouraged [the assailant’s] domestic violence.” 577 F.3d

 7   at 430. The court cited an occasion when officers discussed football with the assailant during

 8   their response to the victim’s complaint that he had beaten and tried to choke her. Id. The court

 9   also emphasized there were numerous occasions when the officers responded to the victim’s

10   complaints without filing a domestic incident report, interviewing the assailant, or making an

11   arrest, even after the assailant told the officers he could not “help it sometime when he smack[ed]

12   . . . [the victim] around.” Id. The court stated the evidence showed “an escalating series of

13   incidents” where the officers “openly expressed camaraderie with [the assailant] and contempt for

14   [the victim],” which could be viewed as ratcheting up the threat of danger to the victim. Id.

15   Unlike Okin, there are no allegations here that officers ever expressed camaraderie with Neal or

16   contempt for potential victims.

17          The only Ninth Circuit case Plaintiffs cite on this issue is Kennedy v. City of Ridgefield,

18   439 F.3d 1055 (9th Cir. 2006). (ECF No. 50 at 13.) In Kennedy, Kimberly Kennedy contacted a

19   police department to report that a neighbor molested her young daughter. Id. at 1057. Kennedy

20   warned the officer that the neighbor had “violent tendencies.” Id. The officer “assured Kennedy
21   she would be given notice prior to any police contact with the [neighbor’s family] about her

22   allegations.” Id. at 1058. Despite this promise, the officer drove to the neighbor’s residence and

23   informed the neighbor’s family of the allegations prior to warning Kennedy. Id. Later that

24   evening, the suspect broke into Kennedy’s house and shot Kennedy and her husband, killing the

25   husband. Id. The Ninth Circuit found that, by notifying the neighbor’s family of the allegations

26   “before the Kennedys had the opportunity to protect themselves from this violent response to the
27   news,” the officer “affirmatively created an actual, particularized danger Kennedy would not

28   otherwise have faced.” Id. at 1063 (emphasis added).
                                                       8
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 9 of 14


 1          Unlike Kennedy, Plaintiffs’ allegations do not lend even a reasonable inference that

 2   officers “affirmatively created an actual, particularized” danger to Plaintiffs. Consistent with

 3   Kennedy, other Ninth Circuit courts have permitted claims to proceed under the state created

 4   danger theory only where the state actor played a significant role in creating the dangerous

 5   situation. See Munger, 227 F.3d at 1082 (holding police officers could be held liable for the

 6   death of a visibly drunk patron from hypothermia they had ejected from a bar on an extremely

 7   cold night); Penilla v. City of Huntington Park, 115 F.3d 707 (9th Cir. 1997) (holding as viable a

 8   state created danger claim against police officers who, after finding a man in grave need of

 9   medical care, cancelled a request for paramedics and locked him inside his house); L.W. v.

10   Grubbs, 974 F.2d 119 (9th Cir. 1992) (holding state employees could be liable for the rape of a

11   registered nurse assigned to work alone with a known, violent sex-offender); Wood v. Ostrander,

12   879 F.2d 583 (9th Cir. 1989) (holding state could be liable for the rape of a woman that an officer

13   had left stranded in a known high-crime area late at night). Here, the officers’ alleged conduct

14   falls far short of this standard. Although the officers may have been able to prevent the injuries,

15   that does not mean they created an “actual, particularized” danger that did not otherwise exist.

16   See DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 203 (1989) (“The most that

17   can be said of the state functionaries in this case is that they stood by and did nothing when

18   suspicious circumstances dictated a more active role for them.”). As stated in this Court’s

19   previous order, Plaintiffs’ allegations make clear that “Neal was, and would have remained, a

20   dangerous individual prone to violent behavior” regardless of the officers’ conduct.3 (ECF No.
21   38 at 10–11.)

22

23   3
             Plaintiffs also argue County Defendants “cut off other sources of assistance to Rancho
     Tehama, for example, instructing CalFire not to respond to pleas for assistance.” (ECF No. 50 at
24   16.) Plaintiffs do not cite where in the FAC these allegations can be found. The Court can locate
     only one reference to a situation in July 2017 when CalFire received a call from Neal alleging he
25
     could smell a “burning perfume” he thought was methamphetamine. (ECF No. 39 at 44.)
26   Plaintiffs allege County Defendants recommended CalFire not investigate this incident because
     Neal “had reality issues and was also a firearms owner.” (Id.) Plaintiffs allege this shows County
27   Defendants instructed CalFire not to respond, but they fail to explain how this allegation is
     relevant to or contributed to the danger that occurred on November 14, 2017. (Id.)
28
                                                       9
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 10 of 14


 1           For all these reasons, Plaintiffs fail to allege affirmative action by County Defendants or

 2    any particular officer that created the danger posed by Neal. As such, Plaintiffs fail to assert a

 3    viable due process claim under the state created danger theory. In its prior order, the Court

 4    informed Plaintiffs what was necessary to state a plausible due process claim. Plaintiffs failed to

 5    do so and instead relied on many of the same allegations and arguments the Court previously

 6    rejected. Plaintiffs fail to persuade the Court that they can allege additional facts that would cure

 7    the deficiencies in this claim. Therefore, the Court DISMISSES Plaintiffs’ due process claim

 8    without leave to amend.4

 9                           ii.     Claim Two: Equal Protection

10           Plaintiffs bring their equal protection claim against County Defendants and Does 1–10.

11    (ECF No. 39 at 55.) As a preliminary matter, Plaintiffs argue the Court should deny County

12    Defendants’ challenge to the equal protection claim because County Defendants did not challenge

13    this claim in their original motion to dismiss. (ECF No. 50 at 23.) “If a failure-to-state-a-claim

14    defense under Rule 12(b)(6) was not asserted in the first motion to dismiss under Rule 12, Rule

15    12(h)(2) tells us that it can be raised, but only in a pleading under Rule 7, in a post-answer motion

16    under Rule 12(c), or at trial.” In re Apple iPhone Antitrust Litig., 846 F.3d 313, 318 (9th Cir.

17    2017). However, the Ninth Circuit has adopted a “very forgiving” approach and allows district

18    courts to consider new arguments in successive motions to dismiss in the interest of judicial

19    economy. Id. at 318–19. Because the issue has now been fully briefed, the Court will consider

20    the merits of County Defendants’ arguments.
21           “The Equal Protection Clause of the Fourteenth Amendment commands that no state shall

22    ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

23

24    4
              The Court also notes that to the extent Plaintiffs’ claim is based on the actions of
      individual “Doe” officers, those officers would likely be granted qualified immunity based on the
25
      lack of clearly established law on this issue. See, e.g., Decoria v. Cnty. of Jefferson, 333 F. App’x
26    171, 173 (9th Cir. 2009) (“[W]e have never decided the question of whether a defendant officer
      violates a plaintiff’s constitutional rights when, as in this case, the officer’s challenged actions
27    were not directed toward the plaintiff, but rather toward another person who later harmed the
      plaintiff.”).
28
                                                        10
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 11 of 14


 1    direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne

 2    Living Ctr., Inc., 473 U.S. 432, 439 (1985). In order to state an equal protection claim, a plaintiff

 3    must allege: (1) the municipal defendants treated him differently from others similarly situated;

 4    (2) this unequal treatment was based on an impermissible classification; (3) the municipal

 5    defendants acted with discriminatory intent in applying this classification; and (4) the plaintiff

 6    suffered injury as a result of the discriminatory classification. Moua v. City of Chico, 324 F.

 7    Supp. 2d 1132, 1137 (E.D. Cal. 2004). The denial of police protection to disfavored persons

 8    stemming from discriminatory intent or motive violates the Equal Protection Clause. Estate of

 9    Macias v. Ihde, 219 F.3d 1018 (9th Cir. 2000). However, “in police failure-to-serve cases, the

10    courts consistently have required more evidence of discriminatory intent than a simple failure of

11    diligence, perception, or persistence in a single case. . . .” Moua, 324 F. Supp. 2d at 1140.

12           County Defendants argue Plaintiffs fail to allege discriminatory intent or motive. (ECF

13    No. 49-1 at 17.) In opposition, Plaintiffs argue the following allegations in the FAC show

14    discriminatory intent: (1) Defendants were biased and prejudiced against Rancho Tehama based

15    on the perception that the community was impoverished, isolated, and a haven for “lowlifes, drug

16    use, and general lawlessness”; (2) based on these biases and prejudices, Defendants withheld

17    from the community ordinary and reasonable police response, protection, and enforcement

18    services compared to other communities within their jurisdiction, “particularly involving [Neal]”;

19    (3) Defendants’ discriminatory purpose was to allow the community to experience and suffer the

20    dangerous and lawless effects of the community’s own fault and making; and (4) Defendants’
21    conduct had the discriminatory effect of exposing Plaintiffs to the danger posed by Neal. (ECF

22    No. 50 at 25–26.)

23           Plaintiffs’ somewhat attenuated claim seems to allege that officers violated their equal

24    protection rights by failing to respond to complaints about Neal because the parties resided in the

25    “impoverished,” “lowlife,” and “lawless” community of Rancho Tehama. (See ECF No. 39 at

26    56–57.) Plaintiffs fail to cite any case law where an individual raised a similar equal protection
27    claim. Indeed, “the typical fact pattern in . . . cases [regarding alleged unequal protection of

28    police services] involves domestic violence and repeated calls for police intervention by a female
                                                        11
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 12 of 14


 1    victim,” which is not analogous to the instant case. Moua, 324 F. Supp. 2d at 1139–40.

 2    Moreover, Plaintiffs fail to cite any factual allegations suggesting that officers withheld police

 3    services in response to complaints about Neal because of any bias or perception about Rancho

 4    Tehama, or that officers would have acted differently under the circumstances if Neal resided in

 5    another community. The FAC includes numerous allegations suggesting police responded to

 6    complaints about Neal in a particular way because of Neal’s specific characteristics. For

 7    example, Plaintiffs allege officers indicated Neal was “not law enforcement friendly,” “would not

 8    come to the door,” “had reality issues,” and “was also a firearms owner.” (ECF No. 39 at 59–61.)

 9    While the FAC also alleges the officers dismissed complaints about Neal because the callers were

10    deemed “not credible,” there are no factual allegations to suggest officers based these credibility

11    determinations on broad perceptions about Rancho Tehama. (Id. at 61.) Put simply, there are no

12    factual allegations to lend even a reasonable inference that officers treated Rancho Tehama

13    residents, including Plaintiffs, worse than residents of other communities, much less that officers

14    did so based on any bias or perception about Rancho Tehama. It seems that Plaintiffs’ claim

15    relates to “a simple failure of diligence, perception, or persistence” in cases involving Neal

16    specifically, not Rancho Tehama generally. See Moua, 324 F. Supp. 2d at 1140. Plaintiffs fail to

17    explain how this is sufficient to state an equal protection claim. Accordingly, the first element for

18    such a claim — different treatment from others similarly situated — is not met.

19           For these reasons, the Court DISMISSES Plaintiffs’ equal protection claim. Although the

20    Court is hard-pressed to imagine how Plaintiffs could cure the aforementioned deficiencies in this
21    claim, the Court will allow Plaintiffs an opportunity to amend based on the liberal standard in

22    favor of granting leave to amend. See Lopez, 203 F.3d at 1130.

23                           iii.    Claim Three: Monell Claim

24           Plaintiffs assert a separate cause of action against County Defendants for failure to

25    train/supervise and ratification of procedures in violation of § 1983 based on the constitutional

26    violations alleged in the due process and equal protection claims. (ECF No. 39 at 64.) County
27    Defendants assert this cause of action should be dismissed because Plaintiffs fail to allege the

28    underlying constitutional violations or that any violation occurred as a result of a policy or custom
                                                        12
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 13 of 14


 1    adopted or ratified by a municipal policymaker. (ECF No. 49-1 at 19.)

 2           Municipalities cannot be held vicariously liable for the unconstitutional acts of their

 3    employees based solely on a respondeat superior theory. Monell, 436 U.S. at 691. Rather,

 4    municipalities are only “responsible for their own illegal acts.” Pembaur v. Cincinnati, 475 U.S.

 5    469, 479 (1986). “In order to establish municipal liability, a plaintiff must show that a ‘policy or

 6    custom’ led to the plaintiff’s injury. The Court has further required that the plaintiff demonstrate

 7    that the policy or custom of a municipality ‘reflects deliberate indifference to the constitutional

 8    rights of its inhabitants.’” Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1073 (9th Cir. 2016)

 9    (quoting Monell, 436 U.S. 658; City of Canton v. Harris, 489 U.S. 378, 392 (1989)).

10           Similarly, “[u]nder [§] 1983, supervisory officials are not liable for actions of

11    subordinates on any theory of vicarious liability.” Hansen, 885 F.2d at 645–46. However, “[a]

12    supervisor may be liable if there exists either (1) his or her personal involvement in the

13    constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s wrongful

14    conduct and the constitutional violation.” Id.

15           In its prior order, the Court dismissed Plaintiffs’ Monell claim because they failed to plead

16    an underlying constitutional violation. (ECF No. 38 at 18.) Without an underlying constitutional

17    violation, Plaintiffs have no claim against anyone, including County Defendants. Because

18    Plaintiffs again fail to allege an underlying due process or equal protection violation — which

19    form the basis of Plaintiffs’ Monell claim — the Court dismisses this claim. To the extent

20    Plaintiffs are capable of alleging a viable equal protection claim, the Court grants leave to amend.
21    Lopez, 203 F.3d at 1130.

22                   B.      State Claims

23           County Defendants and RTA also move to dismiss Plaintiffs’ five remaining state law

24    claims. (See ECF Nos. 41, 49.) When a federal court has dismissed all claims over which it has

25    original jurisdiction, it may, at its discretion, decline to exercise supplemental jurisdiction over

26    the remaining state law claims. 28 U.S.C. § 1367(c)(3); Carlsbad Tech., Inc. v. HIF Bio, Inc.,
27    556 U.S. 635, 639–40 (2009). Because this Court’s jurisdiction depends on Plaintiffs stating a

28    viable equal protection claim — and the Court has indicated its doubt as to whether Plaintiffs can
                                                         13
     Case 2:18-cv-02912-TLN-DMC Document 54 Filed 09/03/21 Page 14 of 14


 1    do so — the Court declines to rule on Defendants’ challenges to Plaintiffs’ remaining state law

 2    claims at this time. See Landis v. North Am. Co., 299 U.S. 248, 254 (1936) (stating that courts

 3    have inherent power “to control the disposition of the causes on its docket with economy of time

 4    and effort for itself, for counsel, and for litigants”).

 5            IV.     CONCLUSION

 6            For the foregoing reasons, the Court hereby GRANTS County Defendants’ Motion to

 7    Dismiss (ECF No. 49) as follows:

 8            1. Plaintiffs’ due process claim (Claim One) is DISMISSED without leave to amend;

 9            2. Plaintiffs’ equal protection claim (Claim Two) is DISMISSED with leave to amend;

10            3. Plaintiffs’ Monell claim (Claim Three) is DISMISSED with leave to amend to the

11            extent Plaintiffs can plausibly allege an underlying equal protection claim; and

12            4. In the interest of judicial economy, the Court declines to consider Defendants’

13            arguments regarding Plaintiffs’ remaining state law claims, which depend on

14            supplemental jurisdiction to be heard in this Court.

15    Further, the Court DENIES RTA’s Motion to Dismiss (ECF No. 41) as moot.

16            Plaintiffs may file an amended complaint consistent with this Court’s ruling not later than

17    thirty (30) days from the electronic filing date of this Order. Defendants shall file a responsive

18    pleading not later than twenty-one (21) days thereafter. If Plaintiffs choose not to amend their

19    federal claims, the Court will decline to exercise supplemental jurisdiction over the remaining

20    state claims and dismiss the action.
21            IT IS SO ORDERED.

22    DATED: September 2, 2021

23

24

25                                                  Troy L. Nunley
                                                    United States District Judge
26
27

28
                                                           14
